Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monica Shah on 5/3/2022 and 5/5/2022.
 	The application has been amended as follows: 
In claim 30, the language “(LY317615)” was deleted.
In Claim 81, the language “(Veliparib)”, “(BSI-201)” and “(AG-014699, PF-01367338)” was deleted.
In claim 82, the language --- determining the expression levels comprises determining expression levels relative to a healthy control, and determining relative fold changes, and--- was inserted immediately after the word “wherein”.  
Claims 93-99 were replaced as follows: 
93.  The method of claim 1, further comprising measuring the expression of IDE. 
94.  The method of claim 1, further comprising measuring the expression of IDE and GJB1. 
95.  The method of claim 1, further comprising measuring the expression of IDE, GJB1 and PPRC1. 
96.  The method of claim 1, further comprising measuring the expression of IDE, GJB1, PPRC1 and GEMIN4. 
97.  The method of claim 1, further comprising measuring the expression of IDEGJB1, WDTC1, SCGN, and PPRC1. 
98.  The method of claim 1, further comprising measuring the expression of PPRC1, GJB1 OSTalpha and RARS. 
99.  The method of claim 1, further comprising measuring the expression of IDESFTA1, SCGN, GHB1, and EST.  

 	Claims 1, 6, 9, 17, 24-25, 27, 81, 82, 83, and 100,  are allowable. In the restriction requirement of 12/22/2020, applicant was required to pick a single combination or subcombination for examination, as well as electing an expression technique, treatment, second treatment and a timing of administering second treatment.  Applicant elected on 3/22/2022.  The restriction requirement between the combinations that include determining the expression of the four elected genes, as well as the additional elections of species, have  been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a), and are WITHDRAWN.   Claims 12, 28-30, 84-91, and 93-100 are REJOINED.  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
 	The claims are free of the art because no reference teaches a method which includes identifying a subject as having PARP inhibitor sensitive cancer by calculating a signature score from the expression levels of at least the genes ZNF880, CAPN13, LYAR and NPM.  While methods for determining the expression levels of these genes were known in the prior art (see for example Santarpia et al. ) these do not include the identifying step as set forth in the instant claims.  Furthermore, while the prior art such as WO 2011/058367 teaches methods for treating with PARP inhibitors including predicting the outcome using a gene signature, this reference does not teach a signature that includes all four of the required genes.  The claims, when read in light of the specification are fully enabled following the arguments and evidence provided in the responses 4/13/2022 and 4/27/2022.  Furthermore, the claims include a step of administering an effective amount of a PARP inhibitor to said subject and thus the claimed method integrates the judicial exceptions present in the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634